                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                     U.S. Department of JusticeDOC #:
                                                                               DATE FILED: 02/18/2020
                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     February 14, 2020

BY ECF AND EMAIL
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Sohrab Sharma, et al., 18 Cr. 340 (LGS)

Dear Judge Schofield:

       The Government respectfully submits this letter on behalf of the parties to provide an
update, pursuant to the Court’s January 31, 2020 Order (Dkt. 263), regarding the status of the
defense’s expert discovery and its impact on the Government’s pending motion to preclude defense
experts.

        As the Court is aware, the defendants previously notified the Government and the Court
that they intended to call four expert witnesses, Danny Yang, Keren Zhou, Maria Yip, and Marcia
Bour. (See Oct. 11, 2019 Gov’t Motions in Limine at 78-86; Dkt. 237 at 1-2). On January 21,
2020 and January 23, 2020, the defendants provided a second and third supplemental expert
witness disclosure regarding Mr. Zhou. The defendants’ position is that they believe they have
complied with their Rule 16(b)(1)(C) obligations with respect to Mr. Zhou’s testimony. The
Government disagrees. With respect to Mr. Yang, Ms. Yip, and Ms. Bour, on January 22 and
January 27, 2020, the defendants represented that they will not be calling these witnesses as expert
witnesses, but they reserve the right to call them as summary witnesses or “rebuttal expert”
witnesses.

       As described in the parties’ January 27, 2020 status update to the Court (Dkt. 259), in an
attempt to narrow the issues in dispute regarding the sufficiency of the defendants’ expert
disclosures and potentially obviate the need for additional litigation on the topic, the Government
proposed to the defense a schedule for mutual exchanges of disclosures of summary witness
testimony and exhibits regarding blockchain records and records of financial transactions, and
expert testimony that the parties intend to elicit at trial, including for additional disclosures
regarding Mr. Zhou’s testimony. A description of the parties’ agreements and the Government’s
proposals and requests is as follows:
Honorable Lorna G. Schofield
February 14, 2020
Page 2 of 4

   1. Testimony of Keren Zhou

        As a result of the parties’ discussions, the defendants have agreed to supplement their
expert disclosures for Mr. Zhou with a written summary of the testimony that they intend to elicit
from Mr. Zhou, including a summary of the opinions that they intend to elicit from Mr. Zhou and
the bases and reasons for these opinions, as required by Federal Rule of Criminal Procedure
16(b)(1)(C), by February 28, 2020. The Government reserves the right to continue its objections
to Mr. Zhou’s proposed testimony, depending on the nature and substance of the defendants’
additional supplemental disclosures.

   2. Testimony of Other Defense Expert Witnesses

        As to any other expert witnesses whom the defense may call at trial, the defense has agreed
to disclose the names of any other expert witnesses, and disclose, for each such expert witness, all
the expert disclosure materials required by Rule 16(b)(1)(C), by February 28, 2020. The
Government reserves the right to continue its objections to the additional proposed expert
testimony, depending on the nature and substance of such testimony.

   3. Summary Witness Testimony Regarding Blockchain and Financial Records

         Finally, with respect to mutual exchanges of disclosures concerning any summary witness
testimony regarding blockchain records and records of financial transactions, the Government
offered to provide the defendants with early disclosures regarding (i) summary chart exhibits
related to tracing blockchain transactions and financial transactions, (ii) identification of the
records and documents relied on in such summary charts, and (iii) a summary of the expected
testimony for each summary witness whom the Government intends to call during its case-in-chief
at trial, if the defendants would also agree to make reciprocal disclosures of such information to
the Government a week after the Government’s disclosures.

        In response, the defendants stated that they have not committed to calling summary
witnesses yet, although they may, per their prior communications. The defendants also stated that
they would be able to evaluate better the situation after they receive and review witness materials
produced by the Government pursuant to 18 U.S.C. § 3500, and are open to further discussions at
that time. As the Court is aware, the defendants previously requested an extension of their deadline
to disclose materials related to the expert analyses of Maria Yip, Marcie Bour, and Danny Yang,
stating that Ms. Yip, Ms. Bour, and Mr. Yang were still working on their analyses, but the entirety
of their work was not yet competed and a final version of their expert disclosure could not yet be
completed. (Dkt. 237 at 1-2).

         The Government’s deadline for producing § 3500 materials is March 2, 2020. In light of
the defendants’ position regarding the summary witness testimony they may or may not offer at
trial, the Government plans to produce, on March 2, 2020, consistent with the Court’s case
management schedule, materials pursuant to § 3500 for any such witnesses, which will include
draft summary chart exhibits related to tracing blockchain transactions and financial transactions.
Honorable Lorna G. Schofield
February 14, 2020
Page 3 of 4

        By this letter, the Government respectfully requests that the Court set a deadline of March
9, 2020, by which the defendants must provide reciprocal discovery regarding summary witness
testimony they may or may not offer at trial, including Rule 26.2 materials and draft summary
chart exhibits related to tracing blockchain transactions and financial transactions (the “Defense
Summary Witness Materials”). The defendants oppose this request. The Government makes this
request—and attempted to reach agreement on early disclosures with the defendants regarding
such testimony—because the nature of such financial tracing could be voluminous to review and
assess in order to make timely objections, if any, in advance of trial, and, depending on the nature
of the summary testimony (particularly in light of the defendants’ prior expert disclosures) may
require (i) expert review and analysis, and (ii) additional motions practice. The defendants’
position is that the Government’s proposed deadline does not give the defense sufficient time to
review what is undoubtedly substantial § 3500 materials, which are being produced on March 2,
2020 and which are almost surely to affect any possible defense summary witness testimony. The
defendants request that the deadline be set for March 23, 2020, which is also the deadline for a
number of other trial-related disclosures as outlined below.
Honorable Lorna G. Schofield
February 14, 2020
Page 4 of 4

                                  *               *              *

        In light of the defendants’ current position regarding their summary witness testimony, if
any, the agreements reached by the parties regarding additional disclosures for Mr. Zhou, and, the
Government’s proposal regarding the Defense Summary Witness Materials (if granted), the
Government requests that the Court hold its motion to preclude the defendants’ expert witness
testimony in abeyance to allow the parties to continue to attempt to resolve any issues in dispute.
Upon receiving the Defense Summary Witness Materials and the additional disclosures regarding
Mr. Zhou’s testimony, the Government will promptly provide a status update to the Court and seek
the appropriate relief.

        In addition, as it relates to the defendants’ disclosures, the Government respectfully
requests that the Court order the defendants to produce any Rule 26.2 materials for witnesses whom
they intend to call during their case-in-chief at trial by March 23, 2020, which is also the date set
by the Court for each of the defendants to disclose (1) any non-impeachment exhibits he intends
to offer through Government witnesses during cross-examination; (2) any exhibits he intends to
offer during his case-in-chief at trial; (3) a list of witnesses whom he intends to call during his
case-in-chief at trial. (See Dkt. 206). The defendants consent this request.

                                                      Respectfully submitted,

                                                      CRAIG STEWART
                                                      Attorney for the United States
                                                      Acting Under 28 U.S.C. § 515

                                                By:   ___/s_______________________________
                                                      Negar Tekeei / Samson Enzer / Daniel Loss
                                                      Assistant United States Attorneys
                                                      (212) 637-2482 / -2342 / -6527

Pursuant to the parties' agreements, defendants shall (1) supplement their expert disclosures
for Mr. Zhou, as required by Federal Rule of Criminal Procedure 16(b)(1)(C), by February 28,
2020; (2) disclose the names of any other expert witnesses, and disclose, for each such expert
witness, all the expert disclosure materials required by Rule 16(b)(1)(C), by February 28, 2020;
and (3) produce any Rule 26.2 materials for witnesses whom they intend to call during their
case-in-chief by March 23, 2020.

Defendants' request regarding the summary witness testimony is GRANTED. Defendants
shall provide the Defense Summary Witness Materials by March 23, 2020.

The parties shall file a status letter by March 6, 2020, updating the Court as to the status of
the defense’s expert discovery and its impact on the Government’s pending motion to
preclude defense experts.

SO ORDERED.

Dated: February 18, 2020
       New York, New York
